STOCKSLAGER, C. J.
The prosecuting attorney of Latah county filed an information against respondent charging him with the crime of statutory rape on the person of one Grace Clark. A trial was had and a verdict returned’by the jury, finding him guilty as charged in the information. Within the time agreed upon by the prosecuting attorney and counsel for respondent, a bill of exceptions was settled and allowed by the court, and thereafter a motion in arrest of judgment was filed, to wit: “Comes now the above-named defendant, and moves the court to arrest the judgment in the above-entitled cause, and that no judgment be pronounced against the defendant on the verdict hereinbefore rendered, for the reason that the information in said cause does not state facts sufficient to constitute a crime against the laws of the state of Idaho.” This motion was filed on the twenty-second day of January, 1906, overruled by the court, and defendent sentenced to five years’ imprisonment in the state penitentiary; on the same day counsel for respondent there moved for a new trial on the following alleged errors: “ 1. That the court misdirected the jury in matters of law arising during the course of the trial. 2. That the verdict is contrary to both the law and the evidence.”
On the twenty-ninth day of January, 1906, the court made the following order: ‘ ‘ This cause coming on to be heard before me this twenty-ninth day of January, 1906, the defendant having heretofore, in open court, regularly made his application and motion for a new trial, within the time heretofore allowed by the court-for that purpose; the time for the presentation of that motion and application being agreed to by *247the respective counsel for the state and the defendant, and the court having heard the arguments of the respective counsel for and against said application and motion, and having examined all the records and papers appertaining, and being fully advised in the premises both as to the law and the facts, it is hereby ordered that the said application and motion of the defendant for a new trial be, and the same is hereby granted and allowed.” It is from this order that the state appeals.
We are not informed by the order of the learned trial judge on which ground or whether on both set out in respondent’s motion he granted the new trial. It is conceded by the attorney general, also the county attorney of Latah county, who took the appeal and made the only oral argument in the case, that orders granting new trials are largely within the discretion of the trial court. The rule is so well settled that it needs neither discussion nor citation of authorities. It is apparent from the record that in the opinion of the court the information was sufficient to charge the crime of rape, as a demurrer alleging various reasons why it was insufficient had been overruled by the court. It would hardly seem reasonable that the motion was sustained on account of the insufficiency of the evidence to support the verdict, as this question had been passed upon by the jury; hence we conclude that the court was convinced that an error prejudicial to the rights of the defendant in the instructions given to the jury or refusal to give the requests of counsel for defendant, the admission of evidence on behalf of the prosecution or rejection of evidence offered by defendant, or some one or more of these reasons, prompted the court' in granting a new trial. If it was apparent to the judge before whom this case was tried, after an examination of the record and proceedings of the trial, that some error had been committed that may have misled the jury in the conclusion reached that the defendant was guilty, then it was the duty of the court below to make the order granting respondent another hearing. It matters not so far as this court is concerned from the record before us, whether the order was based on the insufficiency of the evi*248dence to support the verdict, or whether, in the opinion of the court, errors in the admission of evidence offered by the state or rejection of evidence offered by respondent prompted the court in making the order. He says he made it after familiarizing himself with both the law and the facts, and, as has been so often said by this court, where there are disputed facts the trial court and jury are in better position to pass upon them than this court. Without discussing what the record shows as to the facts in the case, it is sufficient to say that there are many contradictions shown, especially as to the confession of the respondent, and the facts and circumstances that led up to such confession.
In volume 1 of Greenleaf on Evidence, section 219, fifteenth edition, discussing confessions, and when they may be used against the accused, the author says: “Before any confession can be received in evidence in a criminal case, it must be shown that it was voluntary. The course of practice is to inquire of the witness whether the prisoner had been told that it would be better for him to confess, or worse for him if he did not confess, or whether language to that effect had been addressed to him.” This rule stands uncontradicted b.y any author or text-writer, and, from the record in this case, we find'much evidence and many contradictory statements as to just what was said by Mr. Clark, the father of Grace Clark, and respondent, prior to the meeting in the office of the prosecuting attorney, as well as in the office of such officer. If the theory of the prosecution is correct as to what was said in consultation between Mr. Clark and respondent, then the court erred in granting a new trial; if, on the other hand, the evidence offered by respondent, some of which was admitted and some rejected, shall be accepted as true and should have gone to the jury for their consideration, then there was no error in the order granting a new trial. As heretofore stated, the lower court was more familiar with the record and facts in this case than it is possible to bring here on paper, and we do not feel inclined to disturb his order granting a new trial. The order granting a new trial is sustained.
Sullivan, J., concurs.